8 P.3d 951 (2000)
2000 OK JUD ETH 2
Gregory K. FRIZZELL, District Judge, Tulsa County, Oklahoma, Petitioner,
v.
The COURT ON The JUDICIARY, TRIAL DIVISION, Respondent.
No. CJAD-2000-2.
Court on the Judiciary of Oklahoma, Appellate Division.
July 19, 2000.
James M. Sturdivant, Gable & Gotwals, Tulsa, Oklahoma, James W. Connor, Jr. & Thomas D. Hird, Richards & Connor, Tulsa, Oklahoma, and John M. Imel, Moyers, Martin, Santee, Imel & Tetrick, Tulsa, Oklahoma, for Petitioner, Gregory K. Frizzell.
Cynthia L. Sparling, Short, Wiggins Margo & Adler, Oklahoma City, Oklahoma, for Respondent, The Court on the Judiciary, Trial Division.
*952 PER CURIAM.
¶ 1 The issue presented here is the same issue presented to us in Mattingly v. The Court on the Judiciary, Trial Division, No. CJAD-2000-1, and is as follows:
Do the Council on Judicial Complaints and The Court on the Judiciary have jurisdiction to consider matters concerning the conduct of judges that, even if proven to be true, would not be so serious as to warrant the judge's removal from office or compulsory retirement?
¶ 2 This Court handed down its decision in Mattingly on the 5th day of July, 2000, and we find that the issue involved here is the same as that in Mattingly and is controlled by that case. Accordingly, we hold that the Council on Judicial Complaints lacked jurisdiction to institute, and the Court on the Judiciary lacks jurisdiction to consider, the allegations contained in the Attorney General's petition against Judge Frizzell. It is the order of this Court, therefore, that the Attorney General's petition against Judge Frizzell should be and is hereby dismissed.
ORIGINAL JURISDICTION PREVIOUSLY ASSUMED, WRIT OF PROHIBITION GRANTED, PETITIONER'S PETITION DISMISSED.
LINDLEY, P.J., LAVENDER, WATT, STRUBHAR, ELLIS, McBEE, LINDER, and LANNING, JJ.  concur.
WINSLOW, J.  disqualified.